          Case 3:20-cv-00314-CFH Document 15 Filed 08/25/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


                              JUDGMENT IN A CIVIL CASE

Matthew C. Husted
              Plaintiff(s)

        vs.                                     CASE NUMBER: 3:20-cv-00314 (CFH)

Commissioner of Social Security
             Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
                              heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that plaintiff’s Motion for Judgment on the pleadings is GRANTED,
and it is further ORDERED, that defendant’s Motion for Judgment on the pleadings is DENIED, and the
matter is REMANDED to the Commissioner for proceedings consistent with the Memorandum-Decision &
Order.



All of the above pursuant to the order of the Honorable Christian F. Hummel, dated this 25th day of
August, 2021.


DATED: August 25, 2021




                                                        s/ Zachary Cortese
                                                        Zachary Cortese
                                                        Deputy Clerk
